In re Harris, Edward; — Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. E, No. 03-0411; to the Court of Appeal, Fifth Circuit, No. 04-K-662.
Writ granted for the sole, purpose of correcting an error of law in the composition of the court of appeal panel below. Because defendant’s writ application was denied by order of only two judges of the court of appeal, it -is ordered that the action be vacated and this matter remanded to the court of appeal for consideration of the application by a three-judge panel. La. Const, art. V, Section 8(A) and (B). See also State v. Stogner, 03-2817 (La.10/13/03), 855 So.2d 742; State v. Will, 02-2363 (La.9/13/02), 824 So.2d 1192.